UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-4488


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONALD TODD SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cr-00241-NCT-3)


Submitted:   September 30, 2011             Decided:   October 13, 2011


Before SHEDD and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James E. Quander, Jr., QUANDER & RUBAIN, P.A., Winston-Salem,
North Carolina, for Appellant.      Terry Michael Meinecke,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald Todd Smith pled guilty, pursuant to a written

plea agreement, to conspiracy to distribute five kilograms or

more of cocaine, in violation of 21 U.S.C. § 846 (2006).                                The

district court sentenced Smith as a career offender to a below-

Guidelines sentence of 196 months’ imprisonment.                             On appeal,

Smith’s attorney has filed a brief in accordance with Anders v.

California,      386    U.S.   738   (1967),     stating       that,    in    his     view,

there are no meritorious issues for appeal.                       Counsel questions

the reasonableness of Smith’s sentence but points to no specific

error.     Because we find no meritorious grounds for appeal, we

affirm.

            This       court   reviews    a    district       court’s    sentence       for

reasonableness under an abuse-of-discretion standard.                            Gall v.

United States, 552 U.S. 38, 51 (2007); see also United States v.

Pauley,    511   F.3d     468,   473-74       (4th    Cir.    2007).      This      review

requires    appellate       consideration        of    both    the     procedural       and

substantive reasonableness of a sentence.                     Gall, 552 U.S. at 51.

In determining procedural reasonableness, this court considers

whether the district court properly calculated the defendant’s

advisory Guidelines range, considered the 18 U.S.C. § 3553(a)

(2006) factors, analyzed any arguments presented by the parties,

and sufficiently explained the selected sentence.                       Id.    Finally,

this     court   reviews       the   substantive         reasonableness          of    the

                                          2
sentence, “examin[ing] the totality of the circumstances to see

whether the sentencing court abused its discretion in concluding

that the sentence it chose satisfied the standards set forth in

§ 3553(a).”      United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).

             Here,     the    district       court       followed   the       necessary

procedural steps in sentencing Smith by properly calculating the

Guidelines range, * considering the § 3553(a) factors, adequately

explaining     the    chosen    sentence,      and       sentencing      Smith    to   a

sentence of 196 months—some sixty-six months below the bottom of

his   advisory       Guidelines      range    as     a    result    of    a    downward

departure    based     upon    his   substantial         assistance.          Hence,   we

conclude that the sentence imposed by the district court was

procedurally and substantively reasonable.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                        This court

requires that counsel inform Smith in writing of the right to


      *
       Although we note that one of the felony convictions on
which the district court relied to classify Smith as a career
offender does not qualify as a felony under our recent decision
in United States v. Simmons, 649 F.3d 237 (4th Cir. 2011) (en
banc), Smith still qualifies as a career offender by virtue of
his 1989 conviction for misdemeanor assault of a female that, at
the time he committed the offense, was punishable by two years’
imprisonment.



                                         3
petition   the     Supreme     Court    of       the    United     States      for   further

review.    If Smith requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in   this      court        for        leave      to    withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Smith.

               We dispense with oral argument because the facts and

legal    contentions     are    adequately             presented    in   the     materials

before    the    court   and    argument         would     not     aid   the    decisional

process.



                                                                                     AFFIRMED




                                             4